47 F.3d 1177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Enrique MORAN-LEON, Defendant-Appellant.
No. 94-10225.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 15, 1995.*Decided Feb. 24, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Enrique Moran-Leon appeals his jury conviction of being a deported alien found in the United States after conviction for an aggravated felony in violation of 8 U.S.C. Sec. 1326(b).  Moran-Leon claims the district court erred, first, by excluding evidence of his reasons for reentering the United States and, second, by instructing the jury that possession of cocaine for sale is an aggravated felony.  We have jurisdiction under 28 U.S.C. Sec. 1291 and we affirm.


3
We review the district court's evidentiary rulings for an abuse of discretion.  United States v. Leon-Leon, 35 F.3d 1428, 1432 (9th Cir.1994).  A deported defendant's reasons for reentering the country are not relevant to his guilt or innocence of the crime of illegal reentry.  Id. at 1433.


4
Here, Moran-Leon sought to testify that he reentered the United States to see his newborn son.  The district court did not abuse its discretion when it sustained the government's objection that the testimony was irrelevant.  See id.


5
We review for abuse of discretion a district court's formulation of jury instructions.  United States v. Powell, 955 F.2d 1206, 1210 (9th Cir.1992).  "[W]hether an offense is an aggravated felony ... is a question of law for the court to decide."  United States v. Lomas, 30 F.3d 1191, 1193 (9th Cir.1994).


6
Moran-Leon complains that the district court should have left to the jury the question whether his prior offense was an aggravated felony.  He cites no relevant authority.  We discern no abuse of discretion.  See id.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3